Case 1:17-cr-00101-LEK Document 1110-2 Filed 10/26/20 Page 1 of 2   PageID #:
                                  13157




                   EXHIBIT “A”
Case 1:17-cr-00101-LEK Document 1110-2 Filed 10/26/20 Page 2 of 2                                PageID #:
                                  13158




     October 24, 2020


     Dear Judge Kobayashi,

     I hope this letter finds you in the best of health and spirits. I know you are very busy and
     probably have a lot on your plate, but thank you for taking the time to view my letter. I’m
     writing this letter on behalf of my brother, Anthony Williams; of whom I am aware of the
     charges placed before him. In light of the circumstances surrounding this letter, I have no
     issues with asking you to have mercy on my brother whose life is currently in your
     charge.

     I am Anthony’s middle sister and know more than anyone of his character and personal
     traits. Anthony has an initiative, creativity, and loyal spirit; and the list goes on. He is also
     generous, devoted, sincere, persistent, and spiritual in nature. His first instinct is to help
     those in need and do everything he can to see anyone through their roughest times.
     What has taken place in Anthony’s life in this present time was that of misfortune and
     misunderstandings that turned out to be perceived and misinterpreted in the wrong light.
     And now we are here before you asking for your mercies to give my loving brother
     another chance at life. A chance I am sure he would never take for granted and turn into
     an opportunity of just and rightful pursuit to become an active and positive member of this
     society. This opportunity can not be made possible without your assistance. We would
     love to be reunited with our brother, son, father, and friend to many. A brother, son, father
     and friend who has been nothing but short of a blessing in deed and labor to us all. I pray
     and hope that you will take into consideration to my words on behalf of my baby brother.
     Thank you sincerely for your time.



     Respectfully,

     LaTarsha Bradley




          100 MAJESTIC VIEW CT. HH, TX 76548 (912)492-6980 SWEETERT@YAHOO.COM
